DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 and 3 thru 8 have been entered into the record.  Claim 2 has been cancelled.
Response to Amendment
The amendment to Figure 6 overcomes the drawing objection from the previous office action (3/22/2021).  The drawing objection is withdrawn.
The amendments to the specification overcome the specification objections from the previous office action (3/22/2021).  The specification objections are withdrawn.
The amendment to claim 5 overcomes the claim objection from the previous office action (3/22/2021).  The claim objection is withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (3/22/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.  Regarding the 102 rejection of claims 1 and 8 (Zhu et al), the applicant disagrees with the examiner that the passages of Zhu et al disclose the subject matter of claims 1 and 8.  The examiner respectfully disagrees.  The applicant cites “column 10 lines 25 through 29; FIG. 5; and column 15 lines 5 to 16 and 28-41” from Zhu et al as the portions cited in the examiner’s rejection of this limitation (argument page 9, 102 section).  But the examiner cited column 10 lines 25 thru 34 in the rejection.  This .
Regarding the 103 rejection of claim 5, the applicant argues that the combination of Zhu et al and Aso et al “is not intended to extract a plurality of routes along which other vehicles travel, to narrow down the routes by using traffic conditions, and to predict the routes along which other vehicles travel, as described in claim 5 and paragraphs [0042] to [0048] and FIG. 8 of the present invention” (argument 10, 103 section, second to last paragraph).  The applicant appears to be citing parts of the specification (P[0042] thru P[0048]) and Figure 8 as the claimed invention.  Claim 1 does include the extracting multiple candidate routes, and predicting the routes of other vehicles.  But neither claim 1 nor claim 5 include claim language to narrow down routes by using traffic conditions.  The original claim 5 is directed to predicting the cancellation of the route when not detecting conditions.  The claim language is written broadly and can encompass the teachings of the Zhu et al and Aso et al combination.  In response In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Based on the above response to the argument and the below rejection, the rejection of claim 5 is maintained.
Regarding the 103 rejection of claim 6, the applicant argues what Ferguson et al generally describes in the abstract and columns 7 and 8 (argument page 11 paragraph 3).  The examiner did not recite these parts of Ferguson et al for the rejection of claim 6.  The examiner referenced column 10, 11 and 13 of Ferguson et al to teach the claimed limitations.  The applicant further argues the present invention (applicant claims) described in claim 6 and P[0021], P[0025] and P[0033] of the specification include the lower the vehicle speed the smaller amount of movement and the more difficult it is to calculate the moving direction.  Further stating, “The specification does not disclose that we will predict the route that other vehicles will travel in the described cases.” (argument page 11 paragraph 4).  The argument appears to be that there are portions of Ferguson et al that are not described in the applicant’s specification.  There is no requirement for a reference to only include the claimed limitations.  A reference may contain many things that are not included in an applicant’s specification.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lower the vehicle speed the 
Based on the above responses to the arguments, and the below rejection, the rejection of claim 6 is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a target vehicle” in line 7, while earlier in the claim (line 5) “the target vehicle” is recited.  It is unclear if this is a new target vehicle or the same target vehicle.  The examiner assumes it is the same target vehicle for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhu et al Patent Number 9,495,874 B1.
Regarding claims 1 and 8 Zhu et al disclose the claimed vehicle behavior prediction method of predicting a route of a target vehicle near a host vehicle using a sensor to detect a position of the target vehicle, “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects.  Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550.  As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane.  Upon detecting the surrounding vehicles, computer system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle.” (column 8 line 60 thru column 9 line 3 and Figure 5), and the claimed method and apparatus for vehicle behavior prediction, “A method and apparatus are provided for determining one or more behavior models used by an autonomous vehicle to predict the behavior of detected objects.” (abstract), the detected objects equate to the surrounding vehicles 510-550, the method comprising:

the claimed acquiring a traffic rule for the road structure, “the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or predetermined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.  For example, a car in a left-most lane that has a left-turn arrow mounted on the light will very likely turn left when the arrow turns green.” (column 7 lines 57 thru 65);
the claimed determining the target vehicle is stopped, “As another example, vehicle 520 may come to a stop for a period of time before making the left-hand turn designated by arrow A2.  Computer system 110 may identify this action as a behavior of interest, depending on which road element vehicle 520 is travelling.” (column 10 lines 25 thru 29), and “For example, server 142 may determine how a passenger vehicle 
the claimed extracting multiple candidate routes for a direction that the target vehicle will travel based on the road structure, “As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane.  Upon detecting the surrounding vehicles, computer system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle.” (column 8 line 63 thru column 9 line 3 and Figure 5), and “vehicle 101 may record the position and movement data of vehicle 510 and vehicle 520.  In doing so, vehicle 101 can detect that vehicle 520 has de-accelerated and is changing its heading in the direction of arrow A2.  Similarly, vehicle 101 detects that vehicle 510 has changed its heading as provided by arrow B2.” (column 9 lines 23 thru 28), the directional arrows A1 and A2 for vehicle 520, and B1 and B2 for vehicle 510 equate to the claimed multiple candidate routes for a direction of the target vehicle;
the claimed predicting the target vehicle route out of the multiple candidate routes when the target vehicle is stopped based on the traffic rule, “As another example, vehicle 520 may come to a stop for a period of time before making the left-hand turn designated by arrow A2.  Computer system 110 may identify this action as a behavior of interest, depending on which road element vehicle 520 is travelling.  Specifically, if 

Regarding claim 3 Zhu et al disclose the claimed traffic rule includes a rule concerning a traffic signal, crosswalk or traffic sign, “The vehicle may include components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.” (column 5 lines 31 thru 33), “data 134 may include detailed map information 114, such as highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, or other such objects and information” (column 8 lines 15 thru 20), and the predicted behavior of other vehicles is based on the type, current trajectory, traffic rules and predetermined behaviors (column 7 lines 57 thru 61).
Regarding claim 4 Zhu et al disclose the claimed detecting a position of another vehicle on the multiple candidate routes, the predicted actions for vehicle 520 are directional arrows A1 and A2 (Figure 5), and “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects.  Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550.  As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north 
the claimed route of the target vehicle is predicted out of the multiple candidate routes based on the position of the another vehicle and the traffic rule, “Returning to FIG. 5, vehicle 101 may record the position and movement data of vehicle 510 and vehicle 520.  In doing so, vehicle 101 can detect that vehicle 520 has de-accelerated and is changing its heading in the direction of arrow A2.  Similarly, vehicle 101 detects that vehicle 510 has changed its heading as provided by arrow B2.” (column 9 lines 23 thru 28), vehicle 510 equates to the claimed another vehicle and vehicle 520 equates to the claimed target vehicle.  In Figure 5, vehicle 520 is predicted to slow down or stop to execute a left turn (A2), while in response to vehicle 520 stopping, vehicle 510 is predicted to move over to the right (B2).
Regarding claim 7 Zhu et al disclose the claimed method of claim 1 (see above), further comprising:
the claimed detecting a travel path of the target vehicle, “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects.  Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550.  As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane.  Upon detecting the surrounding vehicles, computer system 110 may track and record the position and movement (e.g. velocity, 
the claimed route of the target vehicle is predicted based on the travel path and traffic rule, “system 100 may predict a detected vehicle's future movement by analyzing data relating to the other vehicle's current surroundings and determining how the other vehicle will likely respond to those surroundings” (column 7 lines 35 thru 39), and the predicted behavior of other vehicles is based on the type, current trajectory, traffic rules and predetermined behaviors (column 7 lines 57 thru 61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al Patent Number 9,495,874 B1 in view of Aso et al Patent Application Publication Number 2008/0015772 A1.
Regarding claim 5 Zhu et al do not explicitly teach the claimed when forward portions of the multiple candidate routes cannot be detected then the route prediction for the target vehicle is cancelled, but it would be logical that a route prediction would be cancelled, or not even made, if the forward detection were blocked or obstructed. If the view of the target vehicle were obstructed, then the system would not be able to predict an action the vehicle may or may not take.  It may not detect a blinker, or a change in 
Zhu et al teach the claimed acquiring a state of traffic congestion based on information from forward positions of the candidate routes when the conditions are detected, “if vehicle 520 was travelling one lane over to the right, the fact that it has stopped could indicate that there is a backup ahead.” (column 10 lines 32 thru 34), and “a driver of a first vehicle may select an option to allow other vehicles on the roadway to transmit information from the vehicle's sensors or computer.  This information may include details about the first vehicle's environment such as detected objects, traffic conditions, or construction.” (column 20 lines 35 thru 40).  The transmitted information about traffic conditions equate to the claimed detected conditions. 
Aso et al teach the claimed when forward portions of the multiple candidate routes cannot be detected then the route prediction for the target vehicle is cancelled, “on the left side of the own vehicle 43 at the current position on the left-side lane 41L, a screen 45 such as a wall and a fence is present so as to obstruct the view of the open road 42” (P[0076] and Figure 3), and “an area corresponding to the unconfirmed bodies 46f, 46g, and 46h is a blocked area 47 for which the scanning beam of the sensor 11 is blocked by the screen 45.  Thus, the area is outside the range of beam scanning by the sensor 11, and the corresponding unconfirmed bodies cannot be determined not to be actually present based on the result of detection by the sensor 11 and are excluded from the objects of deletion.” (P[0081] and Figure 6).  Aso et al would be unable to verify the vehicles in the block area to predict the movements of the vehicle that are blocked 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the predicted trajectories of surrounding vehicles of Zhu et al with the recognition of blocked sensor views of Aso et al in order to provide safe automatic driving (Aso et al P[0024]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al Patent Number 9,495,874 B1 in view of Ferguson et al Patent Number 9,248,834 B1.
Regarding claim 6 Zhu et al teach the claimed method of claim 1 (see above), further comprising:
the claimed detecting a vehicle speed of the target vehicle, “vehicle 101 may track a current state of the object.  The object's state may include information used to determine the object's classification, but any type of environmental or contextual information may be used to determine the object's current state, such as the object's speed, route the object has traveled, nature of the roadway on which the object is traveling, or the object's use of headlights or blinkers” (column 8 lines 52 thru 59), and “Upon detecting the surrounding vehicles, computer system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle.” (column 8 line 67 thru column 9 line 3), wherein
the claimed when the vehicle speed of the target vehicle is not less than the predetermined value detecting the target vehicle around the host vehicle, “In addition to classifying the object, vehicle 101 may track a current state of the object.  The object's state may include information used to determine the object's classification, but any type 
Zhu et al do not explicitly teach the claimed when the vehicle speed is less that a predetermined value then the route with is predicted, but does recognize when a vehicle slows down which indicates that it may be making a turn (column 9 lines 23 thru 28, and column 10 lines 25 thru 36).  Zhu et al do not teach the claimed predetermined speed, but a speed could be programmed into the system that indicates that the target vehicle is turning.  Ferguson et al teach, “Using the past trajectories and speeds, the vehicle's one or more computing devices may determine a set of possible actions for each non-stationary object.  FIG. 6 shows an example of generating a set of possible actions based on the information obtained from the perception system.  As shown in FIG. 6, the set of possible actions for vehicle 580 as the vehicle 580 approaches intersection 502 may include right turn 671, continuing straight 672, left turn 673, and reverse 675.” (column 10 lines 51 thru 59), “the one or more computing devices may eliminate possible actions where the vehicle continues to accelerate after a speed of 45 MPH is reached” (column 11 lines 13 thru 15), and “Further examples include generating a trajectory for a detected object that may be performing a U-turn.  The one or more vehicle computing devices may use the curvature of the turn to determine how fast the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the predicted trajectories of surrounding vehicles of Zhu et al with the speed/maneuver restrictions of Ferguson et al in order to achieve safer driving conditions by accurately predicting the trajectory of other objects (Ferguson et al column 4 lines 6 thru 8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662